UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

EMMANUEL N. LAZARIDIS,                                 )
                                                       )
                       Plaintiff,                      )
                                                       )
                       v.                              )   Civ. Action No. 09-1177 (RMC)
                                                       )
UNITED STATES                                          )
DEPARTMENT OF JUSTICE et al.,                          )
                                                       )
                       Defendants.                     )


                                    MEMORANDUM OPINION

               Pending before the Court is the Department of Justice’s (“DOJ”) Motion for

Summary Judgment [Doc. #72] filed on May 18, 2011. By Order of May 19, 2011, plaintiff

Emmanuel N. Lazaridis was given until July 21, 2011, to oppose DOJ’s motion and was advised

that his failure to do so by that deadline could result in the Court’s treating the motion as

conceded and entering judgment for DOJ. See Order [Doc. #73]. The Court twice granted Mr.

Lazaridis’ motions to enlarge the time to file his response; the latest deadline was December 27,

2011. See Minute Order (Nov. 7, 2011).

               Mr. Lazaridis has not opposed DOJ’s summary judgment motion and he has not

sought additional time to do so. The Court therefore will grant DOJ’s motion as conceded. See

In re Miller, No. 03-7146, 2004 WL 963819 (D.C. Cir. May 4, 2004) (in managing its docket

under the circumstances presented, “the court may choose to . . . resolve the motion for summary

judgment on the merits without an opposition . . . or [] treat summary judgment as conceded.”);

FDIC v. Bender, 127 F.3d 58, 68 (D.C. Cir. 1997) (finding no abuse of discretion in Court’s
enforcement of local rule by “treat[ing] the FDIC's motion for summary judgment as conceded”).

A separate, final order accompanies this Memorandum Opinion.1



Date: February 2, 2012                                  /s/
                                           ROSEMARY M. COLLYER
                                           United States District Judge




       1
         The Court previously dismissed the complaint against all other defendants. See Order
(May 26, 2010) [Doc. #39] (dismissing complaint against the National Center for Missing and
Exploited Children and the International Centre for Missing and Exploited Children).

                                              2